[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON PFIZER, INC.'S MOTION TO STRIKE
A motion to strike is appropriate to contest a Bill of Discovery. Nestor v. Traveler's Indemnity Co.,41 Conn. App. 625 (1996). Plaintiff's Bill of Discovery in the instant case is inadequate under the Berger standard. Berger v. Cuomo,230 Conn. 1 (1994). The language in the instant bill does not specify the cause of action out of which the claimed discovery arises. Plaintiff only argues about "possible legal actions." Plaintiff's oral argument to the court does not satisfy the requirements of the application. This court cannot, therefore, determine whether the information sought is both "material and necessary." Id. at 7. There is no evidence before this court that discovery cannot be adequately obtained in another forum. Id. at 6.
Accordingly, Pfizer, Inc.'s Motion to Strike is granted.
Handy, J.